HATTERAS ALTERNATIVE MUTUAL FUNDS, LLC AND HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST FOURTH AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS FOURTH AMENDMENT dated as of this 1st day of May, 2011 to the Transfer Agent Servicing Agreement, dated as of September 6, 2002, as amended April 28, 2006,November 1, 2009 and January 1, 2010 (the “Agreement”), is entered into by and among HATTERAS ALTERNATIVE MUTUAL FUNDS, LLC, a Delaware limited liability company (the “Adviser”), HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST, a Delaware business trust (the “Trust”), and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”). WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Adviser, the Trust and USBFS desire to amend the Agreement; and WHEREAS, Section 6 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW THEREFORE, the parties agree as follows: Exhibit A is hereby superseded and replaced with Exhibit A attached hereto. Appendix I to Exhibit E is hereby superseded and replaced with Appendix I to Exhibit E attached hereto. Except to the extent amended, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. HATTERAS ALTERNATIVE MUTUAL FUNDS, LLC U.S. BANCORP FUND SERVICES, LLC By: /s/ J. Michael Fields By: /s/ Michael R. McVoy Name: J. Michael Fields Name:Michael R. McVoy Title:Chief Operating Officer Title:Executive Vice President HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST By: /s/ J. Michael Fields Name: J. Michael Fields Title:Secretary 1 Exhibit A to the Hatteras Alternative Mutual Funds Trust Transfer Agent Servicing Agreement Separate Series of Hatteras Alternative Mutual Funds Trust Name of Series Hatteras Alpha Hedged Strategies Fund – No Load Class, Class A and Class C Hatteras Beta Hedged Strategies Fund – No Load Class and Class C Hatteras Long/Short Equity Fund - Class A and Institutional Class Hatteras Long/Short Debt Fund - Class A and Institutional Class Hatteras Hedged Strategies Fund - Institutional Class 2 Appendix I to Exhibit E to the Transfer Agent Servicing Agreement – Hatteras Alternative Mutual Funds Trust -at May 1, 2011 MARS Product Initiation Worksheet System Implementation Cost (invoiced monthly over a 12 mo. Period $[] Includes TA 2000 Data and Standard Data Interfaces* *Additional NSCC transaction charges or other potential intermediary charges not included Yearly Server Maintenance $[] MARS Training (per day as needed) $[] Software or Report Customization (if needed) $[] / hr Service Level Monthly MARS System Monthly Base Fee $[] Enhanced Support Services (optional) $[] Includes All Basic Support Components: File Import Assistance Data Scrubbing – Cleaning of Firm, Branch and Rep Info Database Query Requests Compliance Report Monitoring/Review/Analysis Compliance Workflow Assistance Business Requirements Analysis YES Are Enhanced Support Services Needed?(yes or no) $[] Site License Modules Data Quality Tool Discovery – RIA Handheld Server Document Management Multiple Windows Profiling Portal Feeds Compliance Portal Feeds Sales Site License Fees Monthly $[] Monthly $[] Monthly $[] Monthly $[] Monthly $[] Monthly $[] Monthly $[] Monthly $[] (Enter 1 or 0) 0 0 0 0 0 0 0 3 Total Fees $0 $0 $0 $0 $0 $0 $0 User License Modules Sales Asset Reporting CRM Compliance Channel/ Territory (1) Customer/ Account (2) Omnibus Reconciliation Supermarket Reporting MapPoint Integration Handheld Discovery Use User License Fees (Enter 1 or 0) Monthly $[] Monthly $[] Monthly $[] Monthly $[] Monthly $[] Monthly $[] Monthly $[] Monthly $[] Monthly $[] Monthly $[] Sales User 1 1 Compliance User 1 Total Users 1 0 1 1 0 0 0 0 0 Total Fees $[] $[] $[] $[] $[] $[] $[] $[] $[] $[] (1) Channel/Territory Module is included with CRM Module (2) Customer/Account Module is included with Compliance Module 3 Module Descriptions MARS Sales and Asset Reporting Module:Firm/Branch/Rep Profiles, Sales & Asset Reports with Sales Views, Data Cleaning Functionality, Query Analytics, Executive Information Summary, Executive Trend Reporting MARS Core CRM Module:Firm/Branch/Rep Profiles, Activity Management, Calendar, Tickler, Channel & Territory Manager, Security & Administration, Rep Import MARS 22c-2 Compliance Module:22c-2 Rules Definition, Workflow Process Management, Data Request Manager, Customer/Account Module Customer Account Module:View shareholder registration and assets/activity at the account level.Customer/Account Module is included in the MARS Compliance Module Channel/Territory Module:Define territories by geographic areas down to the zip code level, with the ability to incorporate various exceptions, to analyze your sales and marketing activities over multiple product lines and channels.Channel/Territory Module is included in the MARS Compliance Module. Omnibus Reconciliation Manager:If you are bringing in sub-account data from third-party intermediaries that trade through an omnibus account, this module will allow you to reconcile the differences between the direct intermediary business through the omnibus account versus the sub-account data that the intermediary provides Supermarket Platform Reporting Module:Allow you to easily see the sales activity of a Firm trading through multiple intermediaries if sub-account data is being brought into the system Mapping Integration Module:Visually plot the locations of Firms/Branches/Reps based on queries or reports generated for sales and marketing purposes (Microsoft MapPoint software required) Handheld Module:Connect to MARS via your own mobile handheld devices (Blackberry, Windows Mobile and Palm devices currently supported) Data Quality Module:Provides enhanced data scrubbing functionality to clean up your database for higher quality reporting and analytics Discovery RIA Integration:By integrating the Discovery RIA database into MARS, you can compare over 25,000 RIAs in the investment industry with your own penetration into the market to create effective and targeted marketing campaigns to your most likely prospects Document Management:Provides a document library where all asset management company documents can be stored, managed, and retrieved. Profiling:Provides the ability to create custom questionnaires for firms, offices, and reps to allow the sales people to capture all essential information including details about customers and prospects. Multiple Windows:Provides the ability to view multiple browser windows – simultaneously – so that the team has easy access to business critical information. 4
